DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on June 15, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-8, 10-14, 16-20, 22, and 23 are pending and under consideration in this action. Claims 9, 15, and 21 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 13, 16-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Remaut et al. (Remaut) (WO 2012/147042 A2; published Nov. 1, 2012), Quemin (US 2005/0129639 A1; of record), Dietz (Cosmetics & Toiletries magazine; of record), and Lorant (US 2009/0105353 A1; of record), and evidenced by Bergfeld et al. (Bergfeld) (Safety Assessment of Hexamethylene Diisocyanate (HDI) Polymers and Used in Cosmetics; of record).
Applicant claims a composition, in the form of an oil-in-water emulsion compact cream, containing:
at least one associative polyurethane complying with formula (I) as shown in the instant claim 1,
0.5% to 10% by weight in relation to the total weight of the composition of at least one non-ionic silicone surfactant comprising both oxyethylenated groups and oxypropylenated groups and,
0.1% to 10% by weight in relation to the total weight of the composition an additional gemini surfactant comprising at least sodium dicocoylethylenediamine PEG-15 sulfate having the structures shown in claim 1,
0.1% to 10% by weight in relation to the total weight of the composition of at least one fatty alcohol comprising a fatty chain containing from 20 to 30 carbon atoms,
and 1% to 30% by weight in relation to the total weight of the composition of at least one pigment, 
wherein the content of the associative polyurethane substance having formula (I) as active substance is strictly greater than 1.5% by weight in relation to the total weight of said composition.

Applicant further claims a non-therapeutic skin makeup and/or skincare method, including a step for applying on the skin at least one layer of a composition according to claim 1 thereby providing at least one foundation layer on the skin.

Remaut discloses a cosmetic composition for making up and/or caring for keratin materials in the form of an oil-in-water solid emulsion (pg.1, ln.23-26). The texture of the composition is thick and is comparable to that of a butter (pg.2, ln.13), reading on the cosmetic composition being in the form of an oil-in-water emulsion compact cream. The composition is in the form of a cast product and endowed with satisfactory properties in terms of non-greasy and non-tacky effect, and they are such that they give the user a very satisfactory sensory experience in terms of feel, softness and glidance (pg.2, ln.14-17). The cosmetic composition is also especially useful for presenting and/or treating sensitive and/or dry skin (pg.3, ln.7-9).
The composition may be a skin makeup and/or care composition. In a preferred embodiment, the cosmetic composition is in the form of a foundation composition. In the case of a foundation composition, the composition will comprise at least one pigment (pg.2, ln.31-pg.3, ln.2 and pg.3, ln.5-6 and 31-32).
Remaut is also directed to a cosmetic process for making up and/or caring for keratin materials, comprising the application to the said keratin materials of the aforementioned cosmetic composition, especially for the purposes of moisturizing the skin, and more particularly, dry skin (pg.4, ln.1-4).
The compositions are solid and are in the form of cast products, obtained by hot-casting in a mould, especially a jar, and cooling to room temperature via a phenomenon of setting to a solid or via a cooling tunnel according to the industrially available tools, which hare well known to those skilled in the art (pg.2, ln.8-12).
Remaut’s composition comprises from 4.0% to 8.0% by weight, relative to the total weight of the composition, of at least one fatty alcohol (pg.7, ln.5-8). The fatty alcohols comprise from 12 to 26 carbon atoms. Preferably, the fatty alcohols are solid. Among the suitable fatty alcohols include behenyl alcohol (C22 fatty alcohol). Renaut exemplifies a composition comprising 5% by weight of the fatty alcohol component (pg.22, table).
Renaut discloses that advantageously, the composition comprises a fatty phase in a content of between 10% and 70%, and preferably between 15% and 40% by weight relative to the total weight of the composition (pg.20, ln.8-10). Renaut discloses that according to one advantageous embodiment, the fatty phase of the composition comprises at least one oil. The oil(s) may be volatile oils and/or non-volatiles oils, or a mixture thereof (pg.14, ln.3-6).
The composition also comprises an aqueous phase. The aqueous phase may comprise stabilizers and any water-soluble or water-dispersible compound that is compatible with an aqueous phase, such as gelling agents, film-forming polymers, thickeners, surfactants, and mixtures thereof (pg.20, ln.13-14, 26, 28-30).
	The composition may also comprise any additive usually used in the field under consideration, such as surfactants and co-surfactants, thickeners, pigments, UV-screening agents, and mixtures thereof (pg.21, ln.5-12).

	Remaut does not appear to explicitly disclose: (i) greater than 1.5% by weight in relation to the total of said composition of at least one associative polyurethane complying with formula (I) as shown in the instant claim 1; (ii) 0.5% to 10% by weight in relation to the total weight of the composition of at least one non-ionic silicone surfactant comprising both oxyethylenated groups and oxypropylenated groups; (iii) 0.1% to 10% by weight in relation to the total weight of the composition an additional gemini surfactant comprising at least sodium dicocoylethylenediamine PEG-15 sulfate having the structures shown in claim 1; or (iv) wherein the at least one pigment is present in an amount of 1% to 30% by weight in relation to the total weight of said composition. Quemin, Dietz, and Lorant are relied upon for these disclosures. Their teachings are set forth herein below.

Quemin discloses stable makeup compositions comprising: an emulsion comprising an oily phase dispersed in an aqueous phase (i.e. O/W emulsion), and solid particles dispersed in the aqueous phase of the emulsion such that the makeup composition is stable after storage for two months at 45oC., wherein the emulsion comprises a surfactant system comprising: at least one nonionic surfactant, and at least one ionic surfactant (e.g. anionic surfactant) with a dynamic interface tension of less than or equal to 7 millinewtons/meter (abstract; para.0013-0028, 0180; Quemin claim 1). The composition may be in the form of a foundation (para.0206).
The oily phase is present in an amount ranging from 0.5% to 40%. In an embodiment, the oily phase is present in an amount of at least 20% by weight of the total weight of the composition (para.0090-0091; Quemin claim 150). The oily phase may comprise volatile oils and non-volatile oils (para.0092, 0100). 
The oily phase may also comprise fatty substances other than oils, such as one or more fatty alcohols. Among the suitable fatty alcohols is behenyl alcohol (C22) (para.0101; Quemin claims 13, 154). The fatty alcohols is present in an amount ranging from 2% to 10% by weight relative to the total weight of the emulsion (para.0101; Quemin claim 153).
The solid particles are chosen from pigments and fillers, and mixtures thereof (Quemin claim 16). In an embodiment, the solid particles comprise at least one pigment, such as titanium dioxide (para.0028, 0108, 0109). The pigments may be present in the composition in an amount ranging from 0.5% to 25% by weight, relative to the total weight of the composition (para.0175).
The solid particles dispersed in the aqueous phase of the composition may also be fillers, which are defined to mean colorless or white, mineral or synthetic particles of any form, which are insoluble in the medium of the composition irrespective of the temperature at which the composition is manufactured and stored. Examples of fillers include mica, silica, and kaolin (para.0176-0178). The composition can also comprise titanium dioxide (para.0109).
The at least one nonionic surfactant may be present in an amount ranging from 1% to 10% by weight, relative to the total weight of the composition (para.0076; Quemin claim 144).
The composition further comprises at least one nonionic aqueous thickener. This thickener can help promote good stability of the composition (para.0184, 0191). The nonionic aqueous thickener may be present in an amount ranging from 0.01% to 5% by weight, relative to the total weight of the composition (para.0201). In an embodiment, the thickener is an associative polyurethane (para.0193; Quemin claim 141).
Associative polyurethanes are nonionic block copolymers comprising in the chain both hydrophilic blocks usually of polyoxyethylenated nature and hydrophobic blocks that may be aliphatic sequences alone and/or cycloaliphatic and/or aromatic sequences. The polymers can comprise at least two hydrocarbon-based lipophilic chains comprising from C6 to C30 carbon atoms, separated by a hydrophilic block, the hydrocarbon-based chains possibly being pendent chains or chains at the end of a hydrophilic block. The polymer may comprise a hydrocarbon-based chain at one end or at the two ends of a hydrophilic block. The polymers can be block copolymers in triblock or multiblock form. The hydrophobic blocks may thus be at each end of the chain or distributed both at the ends and within the chain. The polymers can be triblock copolymers whose hydrophilic block is a polyoxyethylene chain comprising 50 to 1000 oxyethylene groups. In general, the associative polyurethanes comprise a urethane bond between the hydrophilic blocks (para.00194-0197). 
Among the commercially available examples of suitable associative polyurethanes include Serad FX1100 (para 0198). As noted in Applicant’s Remarks submitted April 13, 2020, Serad FX1100 corresponds to Rheolate FX1100 having the formula (I) according to the present invention (pg.6, last paragraph). Furthermore, as noted in the instant Specification, Rheolate FX1100, supplied by ELEMENTIS, is the preferred associative polyurethane and the associative polyurethane used in the Examples, and is a polycondensate of polyethylene glycol having 136 moles of ethylene oxide, polyoxyethylenated stearyl (C18) alcohol having 100 moles of ethylene oxide and hexamethylene diisocyanate (HDI) (INCI name: PEG-136/Steareth-100/HDI Copolymer) (Spec., pg.6, lines 18-23; pg.35). As evidenced by Bergfeld, Steareth-100/PEG-136/HDI Copolymer (Rheolate FX1100, supplied by ELEMENTIS) has the following structure (pg.13, Table 1; pg.14, Table 3):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Thus, absent evidence to the contrary, Rheolate FX1100 reads on the associative polyurethane complying with formula (I) as claimed in the instant claims 1, 3-7, and 18-20. While the instant claims recite the intended use of the associative polyurethane substance as an active substance, it is noted that Quemin’s disclosed Serad FX1100 (Rheolate FX1100) has the same structure as the claimed associative polyurethane. Although Quemin does not appear to explicitly disclose Rheolate FX1100 as an active substance, a recitation of the intended use of the claimed invention, active substance in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].
Quemin discloses that the composition may also include other common cosmetic ingredients (para.0203).
Quemin also discloses a process for making up keratin materials, such as the skin, comprising the application to the skin of a composition as defined above (abstract; para.0071). 
Dietz discloses the use of Bis-PEG/PPG-16/16 PEG/PPG-16/16 dimethicone/caprylic/capric triglyceride (PDCT, also known as ABIL Care 85), a nonionic, silicone emulsifier in cosmetic O/W emulsions (pg.1, col.1, para.4 to col.2). Dietz discloses that PDCT gives a moisturizing feeling by leaving the impression of a soft and smooth skin. PDCT has also been shown to reduce skin roughness (pg.6-7, Conclusion). Dietz discloses that PDCT is known to be used in skin-care creams, and used in amounts of 1.5-2.0% by weight of the composition (pg.6, para.8; pg.7, col.1).
Lorant discloses a cosmetic or dermatological compositions of oil-in-water emulsion type, including, in a physiologically acceptable medium, at least gemini surfactant of formula (I) in combination with an effective amount of at least one semi-crystalline polymer, said emulsion having a proportion of fatty phase of greater than 10% by weight relative to the total weight of the composition and including more than 40% by weight of non-volatile oil(s) relative to the weight of the fatty phase (abstract). 
Lorant notes that cosmetic compositions comprising liquid fatty phase are commonly used nowadays, in particular for cleansing, caring for, making up, and/or treating the skin. The daily use of these compositions means that those using them are always more demanding and more sensitive to the texture more generally to the organoleptic properties of these compositions. Thus, it has been noted that cosmetic compositions which comprise more than 10% by weight of fatty phase containing more than 40% by weight of non-volatile oil, are found to be advantageous for making up for the lack of cutaneous lipids in dehydrated skin, but on the other hand can pose problems in terms of sensory properties, insofar as they are capable of generating a greasy effect, sometimes accompanied by a tacky effect and/or a shiny appearance, which users do not find attractive. Lorant further notes that these emulsion-type compositions can also show a lack of stability when combined with certain materials, such as organic UV screens (para.0003-0005). 
Lorant discloses that the principal object of their disclosure is to meet the need for an emulsion-type cosmetic composition with a significant fatty phase content, which are reproducible on demand in terms of viscosity, which are devoid of any fatty, tacky, and shiny nature, and which have improved stability, in particular when they contain materials of organic UV screen type. Lorant discloses that they have found that it is possible to obtain such emulsions by way of emulsifier, a particular gemini surfactant in combination with at least one specific semi-crystalline polymer (par.0006-0008). 
With regards to the gemini surfactant component, the gemini surfactant may be sodium dicocoylethylenediamine PEG-15 sulfate having the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The PEG represents the group CH2CH2O, and cocoyl represents the coconut fatty acid residue (para.0040). The gemini surfactant may be present in a composition at a content ranging from 0.01-5% by weight, relative to the total weight of the composition (para.0052).
	Lorant discloses that preferably, the gemini surfactant is used as a mixture with other surfactants and in particular as a mixture with (a) a glyceryl ester of a C6-C22 fatty acid, (b) a glycerol diester of a C6-C22 fatty acid and of citric acid, and (c) a C6-C22 fatty alcohol (para.0042). Advantageously, the composition comprises a mixture of 10-20% by weight of sodium dicocoylethylenediamine PEG-15 sulfate, of 30-40% by weight of glyceryl stearate, of 10-20% by weight of glyceryl stearate monocitrate, or 30-40% by weight of behenyl alcohol, relative to the total weight of surfactants containing the gemini surfactant (para.0045). 
	Lorant’s composition is intended for cosmetic use for caring for or making up the skin, such as foundations (para.0027-0030). Lorant’s composition Lorant’s composition may be a firm cream, which is fondant on application and provides intense nutrition and moisturization without an unpleasant greasy film (par.0273). 

	As discussed above, Remaut discloses a cosmetic composition in the form of an oil-in-water solid emulsion, which may be in the form of a foundation. As discussed above, Remaut discloses that the cosmetic composition may further include thickeners. In light of Quemin’s disclosure that the inclusion of 0.01% to 5% by weight, relative to the total weight of the composition, of at least one nonionic aqueous thickener such as an associative polyurethane, such as Serad FX1100, is known to help promote good stability of the composition, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Remaut and Quemin and further include Quemin’s Serad FX1100 (associative polyurethane reading on  instant claims 1, 3-7, and 18-20) in Remaut’s oil-in-water solid emulsion foundation composition in a concentration ranging from 0.01% to 5% by weight, relative to the total weight of the composition. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of helping promote good stability of the composition of the combined teachings of the prior art references. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Remaut discloses that their oil-in-water solid emulsion cosmetic compositions (e.g., foundations) may include stabilizers, such as thickeners, in the aqueous phase, and Quemin discloses an aqueous thickeners that is known to help promote good stability of cosmetic compositions and suitable for use in oil-in-water emulsion cosmetic compositions (e.g., foundations).
	Further, as discussed above, Remaut discloses that their cosmetic compositions comprise at least one pigment. In light of Quemin’s disclosure that pigments are known to be present in oil-in-water cosmetic composition (e.g., foundations) in an amount ranging from 0.5% to 25% by weight, relative to the total weight of the composition, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to combine the teachings of Remaut and Quemin and include pigments in Remaut’s cosmetic composition in an amount within the range disclosed by Quemin. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Quemin discloses such a concentration range as an art-recognized and conventional amount of pigment for cosmetic oil-in-water emulsion compositions, such as foundations.
	Further, as discussed above, Remaut discloses that their compositions may further comprise additives such as surfactants. Quemin discloses that oil-in-water emulsion cosmetic compositions are known to include at least one nonionic surfactant(s) in an amount ranging from 1% to 10% by weight, relative to the total weight of the composition. In light of Dietz’s disclosure that the nonionic surfactant, PDCT (ABIL Care 85) (silicone nonionic surfactant), is known to be used in cosmetic O/W emulsions in amounts ranging from about 1.5% to 2% by weight, relative to the total weight of the composition, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Remaut and Quemin with the teachings of Dietz, and include PDCT as a nonionic surfactant in the cosmetic oil-in-water solid emulsion of the combined teachings of the Remaut and Quemin discussed above in an amount disclosed above by Dietz or Quemin. One of ordinary skill in the art would have been motivated to do so as Dietz discloses that PDCT is shown to have the advantage of giving a moisturizing feeling, leaving the impression of a soft and smooth skin. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Dietz discloses that PDCT is a nonionic surfactant known to be used in cosmetic O/W emulsions, and Remaut’s composition is disclosed as being especially useful for treating sensitive or dry skin, and among the sensory experiences Remaut aims to have for their composition is to have in terms of feel, softness and glidance.
	Further, as discussed above, Renaut discloses that advantageously, the composition comprises a fatty phase in a content of between 10% and 70%, and preferably between 15% and 40% by weight relative to the total weight of the composition, which may comprise volatile and/or non-volatile oils. Lorant discloses that it has been noted that cosmetic compositions which comprise more than 10% by weight of fatty phase containing more than 40% by weight of non-volatile oil, are found to be advantageous for making up for the lack of cutaneous lipids in dehydrated skin, but on the other hand can pose problems in terms of sensory properties, insofar as they are capable of generating a greasy effect, sometimes accompanied by a tacky effect and/or a shiny appearance, which users do not find attractive. Lorant further notes that these emulsion-type compositions can also show a lack of stability when combined with certain materials, such as organic UV screens. As Lorant’s emulsifier is directed addressing these problems, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Remaut, Quemin, and Dietz with the teachings of Lorant, and further include Lorant’s disclosed emulsifier, i.e. a gemini surfactant (e.g. sodium dicocoylethylenediamine PEG-15 sulfate or a mixture as discussed in detail above) in combination with at least one specific semi-crystalline polymer, into the cosmetic oil-in-water solid emulsions of the combined teachings of Remaut, Quemin, and Dietz discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of producing a cosmetic oil-in-water solid emulsion that is reproducible on demand in terms of viscosity, which are devoid of any fatty, tacky, and shiny nature, which have improved stability. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Lorant’s emulsifier is known to be used in topically applied cosmetic oil-in-water emulsions, and among the objectives of Remaut’s disclosure is to produce a composition endowed with satisfactory properties in terms of non-greasy and non-tacky effective.
With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Remaut et al. (Remaut) (WO 2012/147042 A2; published Nov. 1, 2012), Quemin (US 2005/0129639 A1; of record), Dietz (Cosmetics & Toiletries magazine; of record), and Lorant (US 2009/0105353 A1; of record), and evidenced by Bergfeld et al. (Bergfeld) (Safety Assessment of Hexamethylene Diisocyanate (HDI) Polymers and Used in Cosmetics; of record) as applied to claims 1-8, 10, 13, 16-20, 22, and 23, further in view of Schlossman et al. (Schlossman) (US 2010/0003290 A1; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the pigment is chosen among pigment particles coated by at least one lipophilic compound.

The teachings of Remaut, Quemin (evidenced by Bergfeld), Dietz, and Lorant, and the motivation for their combination are set forth above and incorporated herein. 

The combined teachings of Remaut, Quemin, Dietz, and Lorant do not appear to explicitly disclose wherein the pigment is chosen among pigment particles coated by at least one lipophilic compound. Schlossman is relied upon for this disclosure. The teachings of Schlossman are set forth herein below.

Schlossman discloses oil and water repellent powders (i.e. hydrophobic and lipophobic powders), particularly those used in cosmetic compositions (para.0001). The powders are coated with a coating or a composition that includes a 2-(perfluoroalkyl) ethyl alcohol phosphate (para.0006). The coated powders are especially cosmetic powders, including pigments, lakes of organic colorant, and filler. The hydrophobic and lipophilic properties of the coated powder make the powder especially attractive to formulations in the cosmetic industry enabling the novel coated powders to be specified for a wide range of applications without undue concern as to the nature of the liquid phase into which the powder is to be dispersed (para.0011-0012). 
Preferably the cosmetic powder is an inorganic pigment or filler, such as titanium dioxide (par.0010). The 2-(perfluoroalkyl)ethyl Alcohol Phosphate coating may also include a hydrophobic coating agent (para.0025-0026). The hydrophobic coating agent may be triethoxycaprylylsilane (para.0029). Dietz’s Example 2 exemplifies titanium dioxide being coated with triethoxycaprylylsilane (para.0035). 
The coated powders may be employed in foundations. The coated powders are beneficial in that they are hydrophobic, lipophobic, disperse well, and may be incorporated into anhydrous or emulsion based cosmetic compositions, which makes the powders very versatile. The emulsion may be oil-in-water, water-in-oil, or a water-in-silicon emulsion (para.0032).

	As discussed above, Remaut discloses the inclusion of at least one pigment in the cosmetic oil-in-water solid emulsion composition, and Quemin discloses that pigments such as titanium dioxide are known to be used in cosmetic oil-in-water emulsions. In light of Schlossman’s disclosure of the advantages of their coated titanium dioxide pigment powders, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Remaut, Quemin, Dietz, and Lorant with the teachings of Schlossman, and use Schlossman’s coated pigment powders, such as titanium dioxide particles coated with triethoxycaprylylsilane, as the pigment component in the cosmetic oil-in-water solid emulsions of the combined teachings of Remaut, Quemin, Dietz, and Lorant discussed above. One of ordinary skill in the art would have been motivated to do so as Schlossman’s coated powders disperses well, thus forming more uniformly pigmented products, and are versatile in that they can be added into a wide range of applications without undue concern as to the nature of the liquid phase into which the powder is to be dispersed in. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Schlossman’s coated pigment powders are disclosed as being suitable for use in oil-in-water emulsion cosmetic compositions, including foundations.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Remaut et al. (Remaut) (WO 2012/147042 A2; published Nov. 1, 2012), Quemin (US 2005/0129639 A1; of record), Dietz (Cosmetics & Toiletries magazine; of record), and Lorant (US 2009/0105353 A1; of record), and evidenced by Bergfeld et al. (Bergfeld) (Safety Assessment of Hexamethylene Diisocyanate (HDI) Polymers and Used in Cosmetics; of record) as applied to claims 1-8, 10, 13, 16-20, 22, and 23, further in view of Becker et al. (Becker) (Measuring and Pre-selecting Functional Filler Pigment; published Oct. 9, 2013).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the composition further comprises at least one filler.

The teachings of Remaut, Quemin (evidenced by Bergfeld), Dietz, and Lorant, and the motivation for their combination are set forth above and incorporated herein. 

Remaut does not appear to explicitly disclose the inclusion of at least one filler. As discussed above, Quemin discloses that fillers may be incorporated into cosmetic compositions such as foundations. Becker is relied upon for the motivation for the inclusion of fillers. The teachings of Becker are set forth herein below.

Becker discloses that functional filler pigments are used in an array of cosmetic products to adjust key sensorial and optical properties and effect the application behavior of color and care formulations including foundations. Functional filler pigments fine-tune subtle properties such as viscosity, hardness, pay-off, volume, skin feel, transparency, and soft focus effects, which are of decisive important for the haptic properties of a cosmetic product and thus for consumer acceptance (pg.1, para.2).
Examples of functional filler pigments include titanium dioxide, mica, silica, and alumina (pg.3, para.3).
Functional filler pigments significantly contribute to the optical appearance of creams and foundations on skin by their light scattering and mattifying behavior. Light scattering describes incoming light that is more or less reflected in all directions by the filler particles, which is often referred to as diffuse reflection (pg.2, para.3).
Besides the hiding power versus transparency of a cosmetic product, matte and gloss finishes are also important optical properties influenced by functional filler pigments. A matte effect refers to the oil absorption and subsequent reduction or elimination of undesired gloss on skin. This effect depends on the surface structure of the functional filler particles, which influences the light-scattering behavior. By providing the product surface with a microtexture, the functional filler pigment in turn scatters additional light on the surface, producing a matte appearance (pg.2, para.4). This leads to a particularly natural look or so-called soft focus effect. 
Functional filler pigments are capable of accomplishing immediate anti-wrinkle effects and optical wrinkle reduction, such as where small shadows appear on the face with uneven or flaccid skin or wrinkles. With the help of light-scattering ingredients, these wrinkles can be optically filled and shadows can be reduced, thus the skin appearing smoother. Various functional filler pigments are used for this purpose as they are able to compensate for fine irregularities due to their special surface structure (pg.5, para.2).

As discussed above, Remaut discloses that their cosmetic oil-in-water solid emulsion compositions, such as foundations, may further comprise any additive usually used in the cosmetic field. Quemin discloses that cosmetic oil-in-water emulsions, such as foundations, may include fillers dispersed in the aqueous phase of the composition. In light of the advantages Becker’s functional filler pigments provide for cosmetic compositions such as foundations, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Remaut, Quemin, Dietz, and Lorant with the teachings of Becker and further include Becker’s disclosed functional filler pigments (e.g., titanium dioxide, mica, silica) into the cosmetic oil-in-water solid emulsion of the combine teachings of Remaut, Quemin, Dietz, and Lorant discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of providing beneficial properties and effects such as fine-tuning subtle properties such as viscosity, hardness, pay-off, volume, skin feel, transparency, and soft focus effects, and/or providing optical properties such as anti-wrinkle effects and optical wrinkle reduction. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Remaut allows for the inclusion of additives known to be used in the cosmetic field, and Quemin and Becker disclose filler particles as art-recognized and conventional additives into cosmetic compositions such as foundations.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive.
(1) Applicant argues that the cited prior art fails to disclose a compact cream.
With regards to Applicant’s argument (1), the traversal argument is not found persuasive. In the new rejections set forth above, the newly cited primary reference, Remaut, is directed to a cosmetic composition in the form of an oil-in-water solid emulsion, which has a thick texture comparable to that of a butter, thus reading on the cosmetic composition being in the form of an oil-in-water emulsion compact cream.

(2) Applicant argues that it was surprising and unexpected that the claimed specific combination of polyurethane of formula (I) with at least one fatty alcohol comprising a fatty chain containing from 20 to 30 carbon atoms and the specific combination of the two non-ionic surfactants would provide a compact cream with good application and makeup properties. Applicant argues that examples of the present application show that a composition (without any fatty alcohol as defined above)(comparative composition – example 4) is not a compact cream, and such composition is not nomad as it is too liquid.
Applicant argues that nothing in the cited references would have led or motivated a person with ordinary skill in the art to have combined the polyurethane of formula (I) with at least one fatty alcohol comprising a fatty chain containing from 20 to 30 carbon atoms with the specific claimed surfactant combination as recited in claim 1.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. As discussed above, the newly cited primary reference, Remaut, is directed to a cosmetic composition in the form of an oil-in-water solid emulsion, which has a thick texture comparable to that of a butter, thus reading on the cosmetic composition being in the form of an oil-in-water emulsion compact cream. The composition is endowed with satisfactory properties in terms of non-greasy and non-tacky effect, and they are such that they give the user a very satisfactory sensory experience in terms of feel, softness and glidance.
Furthermore, it is noted that the prior art references disclose specific motivation for selecting and including the claimed associative polyurethane and non-ionic surfactants into Remaut’s O/W solid emulsion cosmetic composition. For example, Quemin discloses that their nonionic aqueous thickener, such as associative polyurethanes such as Serad FX1100 is known to help promote good stability of the composition. Dietz discloses Bis-PEG/PPG-16/16 PEG/PPG-16/16 dimethicone/caprylic/capric triglyceride (PDCT, also known as ABIL Care 85) (reading on the claimed non-ionic silicone surfactant comprising both oxyethylenated groups and oxypropylenated groups) is advantageous to include into O/W emulsions because it provides a moisturizing feeling by leaving the impression of a soft and smooth skin and reduces skin roughness. Lorant discloses that the inclusion of their gemini surfactant or gemini surfactant mixture is advantageous for O/W emulsion-type cosmetics as it addresses the common problems posed by O/W emulsions, such as problematic sensory properties and generating a greasy effect, tacky effect, and/or shiny appearance, and allows for reproducibility on demand in terms of viscosity, which are devoid of any fatty, tacky, and shiny nature, and which have improved stability.

Conclusion
	Claims 1-8, 10-14, 16-20, 22, and 23 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616